                                          Case 2:20-cv-00795-KJD-VCF Document 12 Filed 06/02/20 Page 1 of 2



                                      1   J Christopher Jorgensen
                                          Nevada Bar No. 5382
                                      2   Matthew Tsai
                                          Nevada Bar No. 14290
                                      3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                      4   Las Vegas, NV 89169-5996
                                          Tel: (702) 949-8200
                                      5   Email: cjorgensen@lrrc.com
                                          Email: mtsai@lrrc.com
                                      6
                                          Attorneys for Defendant The Retail Equation, Inc.
                                      7

                                      8                                UNITED STATES DISTRICT COURT
                                                                            DISTRICT OF NEVADA
                                      9

                                     10   HUGO BARRAGAN,                                          Case No.: 2:20-cv-00795-KJD-VCF
                                     11            Plaintiff,                                      Compl. Filed: May 4, 2020
3993 Howard Hughes Pkwy, Suite 600




                                     12   vs.
                                                                                                   STIPULATION TO EXTEND
                                     13   EARLY WARNING SERVICES, LLC, THE                         DEFENDANT THE RETAIL
                                          RETAIL EQUATION, and                                     EQUATION’S TIME TO
Las Vegas, NV 89169-5996




                                     14   BACKGROUNDCHECKS.COM,                                    RESPOND TO COMPLAINT
                                     15            Defendants.                                            (FIRST REQUEST)
                                     16

                                     17            This Stipulation to Extend Defendant The Retail Equation’s Time to Respond to

                                     18   Complaint is made by and between Plaintiff Hugo Barragan (“Plaintiff”) and Defendant

                                     19   The Retail Equation (“TRE”) through their respective counsel, in light of the following

                                     20   facts:

                                     21                                            RECITALS

                                     22            A.      Plaintiff filed the Complaint (“Complaint”) against TRE on or about May

                                     23   4, 2020.

                                     24            B.      TRE was served with the Complaint on or about May 6, 2020.

                                     25            C.      TRE’s current deadline to respond to the Complaint was May 27, 2020,

                                     26            D.      The parties agreed that TRE would have through June 15, 2020, to respond

                                     27   to the Complaint in order to give TRE time to investigate Plaintiff’s claims and prepare a

                                     28   proper response, and for the parties to discuss a potential resolution of this matter.


                                          111390147.1
                                          Case 2:20-cv-00795-KJD-VCF Document 12 Filed 06/02/20 Page 2 of 2



                                      1            E.    There is good cause to grant this stipulation because TRE requires
                                      2   additional time to investigate Plaintiff’s claims and prepare a proper response, and the
                                      3   parties require additional time to consider a resolution of this matter.
                                      4            F.    This stipulation is filed in good faith and not intended to cause delay.
                                      5            G.    Pursuant to Local Rule IA 6-2 and Local Rule 7.1, Plaintiff and TRE
                                      6   respectfully request that the Court extend TRE’s time to respond to Plaintiff’s Complaint
                                      7   through June 15, 2020.
                                      8                                         STIPULATION
                                      9            NOW, THEREFORE, Plaintiff and TRE hereby stipulate and agree that TRE has
                                     10   up to and including June 15, 2020, to file a response to Plaintiff’s Complaint.
                                     11            IT IS SO STIPULATED.
3993 Howard Hughes Pkwy, Suite 600




                                     12    DATED this 2nd day of June, 2020.                 DATED this 2nd day of June, 2020.
                                     13    KRIEGER LAW GROUP, LLC                            LEWIS ROCA ROTHGERBER
Las Vegas, NV 89169-5996




                                                                                             CHRISTIE LLP
                                     14

                                     15    By:/s/ Matthew I. Knepper                         By:      /s/ J Christopher Jorgensen
                                           David H. Krieger, Esq.                                  J Christopher Jorgensen, Esq.
                                     16    Nevada Bar No. 9086                                     Nevada Bar No. 5382
                                           500 N. Rainbow Blvd., Suite 300                         3993 Howard Hughes Pkwy, Suite 600
                                     17    Las Vegas, Nevada 89107                                 Las Vegas, NV 89169
                                     18    Matthew I. Knepper, Esq.                                Attorneys for Defendant
                                           Nevada Bar No. 12796                                    The Retail Equation, Inc.
                                     19    Knepper & Clark, LLC
                                           5510 S. Fort Apache Rd., Suite 30
                                     20    Las Vegas, NV 89148-7700
                                     21    Attorneys for Plaintiff
                                           Hugo Barragan
                                     22

                                     23                                              ORDER
                                     24                                                  IT IS SO ORDERED.
                                     25

                                     26

                                     27                                                  United States Magistrate Judge

                                     28                     6-2-2020
                                                   DATED
                                                                                            2
                                          111390147.1
